Citation Nr: 1521026	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Regional Office (RO) in Muskogee, Oklahoma; jurisdiction was subsequently transferred to the Atlanta RO in Decatur, Georgia.  Jurisdiction is currently with the St. Louis Education Center.  

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) in May 2014.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter was remanded in May 2014 for the AOJ to obtain and review the complete service treatment records and/or service personnel records and the Veteran's traditional VA claims folder.  Review of the record shows that these records have not been associated with the claims file, the VBMS file, or the Virtual VA file.  The January 2015 supplemental statement of the case indicates that the VARO education department was unable to gain access to the VBMS file to access the service treatment records.  However, the Board notes that the service treatment records are not part of the VBMS file or the Virtual VA file.  It is not clear if the AOJ or VARO conducted a search for complete copies of the service treatment records, service personnel records, or the VA claims file.  In any event, the records in question have not been forwarded to the Board for review.  The Board finds that these records, in addition to the VA claims file, are necessary to determine whether the Veteran was discharged or released from active duty in the Armed Forces for a service-connected disability.  

The Board finds that the AOJ did not substantially comply with the mandates of the Board remand.  A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See also Stegall v. West, 11 Vet. App. 268, 270 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records and service personnel records and any VA claims folder if one has been created, and associate those records with the VA education claims file.

2.  After completing the requested actions, readjudicate the issue of entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.  Then, in addition to the education folder, the entire claims file including the service records should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


